                     Case 3:18-cv-01442-GTS-ML Document 25 Filed 03/12/20 Page 1 of 2
                                                                                                                     Philip A. Byler
   NESENOFF&                                       Ira S. Nesenoff
                                                   Andrew T. Miltenberg
                                                                                    Barbara H. Trapasso
                                                                                    Tara J. Davis                    Senior Litigation Counsel
   MILTENBERG~L~~                                  Stuart Bernstein
                                                                                    Diana R. Warshow
                                                                                    Gabrielle M. Vinci
                                                                                                                     Rebecca C. Nunberg
                                                                                                                     Counsel
A z~~roii~r~,t°s ;~~i~ L,~~~~                                                       Kara L. Gorycki                  Jeffrey S. Berkowitz
nmllplaw.com                                                                        Cindy A. Singh                   Counsel
                                                                                    Nicholas E. Lewis                Marybeth Sydor
                                                                                    Adrienne D. Levy                 Title IX Consultant
                                                                                    Ryaan Nizam
                                                                                    Regina M. Federico

                                                                                   March 12, 2020

        VIA CM/ECF
        Honorable Glenn T. Suddaby
        United States Chief Judge
        Federal Building and U.S. Courthouse
        P.O. Box 7367
        Syracuse, NY 13261

                     Re:        Denise Payne v. Cornell UniveYsity
                                Civil Index No.: 3:18-cv-01442

        Dear Your Honor,

                Please be advised, the undersigned represents Plaintiff Denise Payne ("Plaintiff') in the
        above referenced matter. The undersigned writes to respectfully request a brief extension of the
        current Motion for Summary Judgment briefing schedule and an adjournment of the return date
        of Defendant Cornell University's ("Defendant's") Motion for Summary Judgment. Currently,
        Plaintiff's opposition is to be served on or before March 16, 2020 and Defendant's reply papers
        and filing of the motion papers is due on or before March 23, 2020, and the submission return
        date for Defendant's motion for summary judgment is April 2, 2020. The undersigned has
        conferred with Defendant's counsel. who does not object to this request. This is Plaintiff's first
        request to extend the current Motion for Summary Judgment briefing schedule and adjourn the
        Motion for Summary Judgment return date.

                 The basis for this request is that the undersigned, who is lead counsel on this matter and
         is the counsel solely responsible for drafting Plaintiff's opposition to Defendant's motion for
         summary judgment, has experienced significant scheduling conflicts which has severely affected
         counsel's ability to assess and respond to Defendant's motion. First, the undersigned was
                                                                                                        tn _
         scheduled to conduct depositions and a mediation in Schenectady, New York from March S
         March 10th, 2020. In addition, the undersigned has been focused extensively on preparation for
         an upcoming oral argument before the Eighth Circuit Court of Appeals in the matter of Tom
         Rossley v. Drake University, et al., Eighth Circuit Court of Appeals, Case No. 19-1392, and is
         scheduled to be in St. Paul, Minnesota from March 11'   tl —March 12t1i for the upcoming appellate
         oral argument. In addition, the undersigned's family member recently passed away necessitating
         her appearance funeral of Shiva services over the March 13 through March 15 weekend.

                 In light of the foregoing, the undersigned's ability to work with Plaintiff and perfect
         Plaintiff's opposition papers has been significantly hindered and the undersigned requires
         additional time to complete and file Plaintiff's opposition papers.


NEW YORK              I   363 Seventh Avenue   I   Fifth Floor   I    New York, NY 10001   I   T: 212.736.4500   ~    F: 212.736.2260
BOSTON                I   101 Federal Street   I   19`h Floor    I    Boston, MA 02110     ~   T: 617.209.2188
                   Case 3:18-cv-01442-GTS-ML Document 25 Filed 03/12/20 Page 2 of 2

 NESENOFF &
 MILTENBERG ~.~.~~
ATTORNEYS AT LAW



             With the Court's permission, the parties have conferred and the undersigned respectfully
      proposes the following modified briefing schedule:


               Plaintiff's deadline to serve opposition papers            March 30, 2020


               Defendant's deadline to serve reply papers
               And file all motion papers                                 Apri16, 2020

                   Return Date for Defendant's motion for summary
                   Judgment, on submission                                April 16, 2020


             Counsel remains available should the court have any questions or concerns regarding this
      application. Thank you.

                                                             Very truly yours,
                                                             NESENOFF & MILTENBERG,LLP



                                                             Gabrielle M. Vinci, Esq.

      CC: All Counsel




                                                        2
